tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service tege eo examinations commerce street mc dal dallas tx date date person to contact identification_number contact telephone number telephone fax ein certified mail- return receipt requested dear this is a final revocation letter as to your exempt status under sec_50l c of the internal_revenue_code our favorable determination_letter to you dated february 20xx recognizing you as an organization described in sec_50l c is hereby revoked effective january 20xx the revocation of your exempt status was made for the following reasons sec_1 50l c -l a l provides that in order to be exempt as an organization described in sec_50l c an organization must be both organized and operated exclusively for one or more exempt purposes your organization no longer conducts any activities and has provided no indication of plans to resume operations at any time in the future therefore you have failed to establish that you are operated exclusively for exempt purposes as such you failed to meet the requirements of sec_50l c and sec_1 c -1 a l in that you failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_50l c contributions to your organization are no longer deductible under sec_170 ofthe internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claim sec_71 madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call1-877-777-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office ofthe taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication envelope sincerely yours margaret von lien en director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations n h street room box richmond va department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely marya epps acting director eo examinations letter rev catalog number 34809f form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx issue should the tax exempt status of herein referred to as be revoked as of january 20xx for failing to provide requested information to the internal_revenue_service facts state incorporation the business address listed secretary of the state provides that filed with the state of was in 20xx is currently active the last report is listed as president and the exhibit the current-active the registered agent listed is department of the secretary of state lists and the office address is status as exhibit determination administrative record exhibit information describing the activities of the organization was acquired through the irs determination administrative record as follows articles of incorporation the articles of incorporation provide that that the organization is organized exclusively for one or more of the purposes as specified in sec_501 c including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code the specific purposes for which this corporation is organized are fund raising for children's needs bylaws bylaws provide the following it is organized to engage in various benevolent charitable and fundraising activities within the meaning of sec_501 described in sec_509 and sec_170 intended to support the well-being of children and their families presently and for the future doing all and everything necessary suitable and proper for the furtherance of such purpose the business of this organizations day-to-day business activities shall be managed by the officers of the organization who shall oversee the planning of the long and short term goals of the organization officers of the organization shall be as follows president treasurer secretary vice-president the term of the officers is the lifetime of the corporation and cannot be removed by the board_of directors form c provides the following information on form_1023 application_for exemption under irc form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx contact information organization name ein address primary contact phone number website w ww ------'- or g date of incorporation march 20xx description of activities supports the well-being of children and their families presently and for the future and to provide many levels of support including financial medical and educational the mission is to enhance the lives of children and their families who have had misfortune or are less fortunate endeavors to help those in need by assisting in-kind and financially through many information networks supports and aids facilities that help less fortunate children weather due to fire disaster in addition is where there is a child in need or afflicted we are displacement or physiological the bottom line of there in any way possible to support this child we have documented in our contribution list and have supported many charities that have helped children directly this list will certainly be expanded with additional monies being contributed on a more regular basis compensation of officers directors etc president - dollar_figure vice-president -dollar_figure director director irs determination_letter on february 20xx the irs issued a determination_letter to at granting exemption under sec_501 c as a public charity described under a and b a vi effective march 20xx exhibit form_990 the following information was reported on the 20xx form_990 exhibit revenues expenses revenues all other contributions gifts grants and similar amounts not included above balance_sheet assets cash form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx xx savings and temp investments land building equipment cash less accumulated depreciation total assets liabilities accounts_payable payables to current former officers directors etc other liabilities total liabilities unrestricted net assets non-cash contributions include in line sec_1 a-f dollar_figure total revenues expenses grants and other assistance to govts and orgs in the u s grants and other assistance to individuals grants and other assistance to govts orgs individuals outside of the u s compensation to current officers directors etc other salaries and wages other employee_benefits payroll_taxes legal advertising promotion office expenses occupancy travel interest depreciation insurance other expenses total expenses there was no record of form_990 or 990-n filed for tax period ending december 20xx information requested by the irs the information listed below was requested to determine whether continues to meet the organizational and operational requirements of sec_501 properly filed all employment_tax and information returns obtained unrelated_business_income subject_to tax under sec_511 participated or intervened in any substantial legislative or political activities conducted any excess_benefit transactions subject_to tax under sec_4958 idr was issued to secure information pertaining to the dissolution of the organization idr was issued to secure organizing operational and financial records idr was issued to verify filing of the 20xx form_990 idr was issued to secure payroll employment_tax and information_return records idr was issued to secure information pertaining to payables to officers reported on the 20xx form_990 idr was issued to determine the proper foundation classification status form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20l x xx taxpayer contact the following contacts were made between the service and the organization april 20xx letter and form_4564 information_document_request lor were mailed to the organization in c o at september 20xx form_872 consent to extend the time to assess tax publication and letter were mailed to the organization in c o via certified mail at october 20xx a signed ps form_3811 domestic return receipt addressed to the organization at september 20xx was signed and returned to the irs in receipt of correspondence mailed october 20xx the irs received a signed copy of form_872 from the organization december 20xx contact was made with he was president of mailing address of the organization and that via telephone time unknown in which confirmed that was the correct december 20xx an attempt to call schedule an initial telephone interview was made time unknown a telephone message was left with providing that the initial appointment letter was being mailed and contact needed to be made to mailed letter lor's and publication via certified mail to the organization at with a response due_date of january 20xx mailed letter dated december 20xx and signed form_872 to the organization via certified mail to january 20xx a signed ps form_3811 domestic return receipt addressed to the organization at was signed and returned to the irs in receipt of letter and form_872 mailed to the organization on december 20xx january 20xx the organization did not respond to our first request by january 20xx january 20xx an attempt to contact available january 20xx an attempt to contact available form 886-a rev by phone time unknown went unanswered and voicemail was not by phone time unknown went unanswered and voicemail was not department of the treasury- internal_revenue_service page -4- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx january 20xx letter letter lor's and publication were mailed via ups to the organization at with a response due_date of february 20xx ups delivery confirmation notice indicate that the package was delivered on january 20xx january 20xx an attempt to contact january 20xx an attempt to contact by phone time unknown went unanswered by phone time unknown went unanswered february 20xx the organization did not respond to our follow-up request by february 20xx february 20xx the irs received unclaimed and unopened correspondence to include letter lor's and publication dated december 20xx sec_501 a provides in part that an organization described in subsection c shall be exempt from taxation under this subtitle sec_501 c exempts from federal_income_tax organizations which are organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual tax reg sec_1 c -1 a states that in order to be an exempt_organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests tax reg sec_1 c -1 c states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals tax reg sec_1 a -1 c defines private_shareholder_or_individual as referring to persons having a personal and private interest in the activities of the organization sec_6001 provides in part that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a i n arne oft axpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title tax reg sec_1_6001-1 provides in part that in general any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information tax reg sec_1_6001-1 provides that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep permanent records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 tax reg sec_1_6001-1 d provides in part that the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code tax reg sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe tax reg sec_1_6033-2 provides that an organization that is exempt from taxation under sec_501 a and is not required to file annually an information_return required by this section shall immediately notify in writing exempt_organizations determinations at an address prescribed by publication including publication on the internal_revenue_service website of any changes in its character operations or purpose for which it was originally created tax reg sec_1_6033-2 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and following chapter of the code and sec_6033 tax reg sec_1_6033-2 provides in part that an organization which has established its exemption from taxation under sec_501 a including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information revrul_59_95 c b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a i name oftaxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx 20xx incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer's position to be determined governments position the service has made numerous attempts to secure information by telephone and correspondence in an effort to determine whether continues to meet the organizational and operational requirements of sec_501 conducted any prohibited activities to include inurement excess_benefit transactions subject_to tax under significant legislative and political activities and is subject_to any additional tax_liabilities and or penalties pertaining to employment_tax and information returns information pertaining to the organization's exempt purposes and activities were secured from the irs determination administrative record although this information provides a description of activities it does not substantiate the organization's current activities or financial status which is material in establishing right to continued exemption under sec_501 c was given adequate opportunities to provide requested information as identified additionally above the irs mailed correspondence to the organization at as confirmed by the president the irs received signed ps forms domestic return receipts from the organization in acknowledgement of irs correspondence received at failed to provide a response to our request for records yet did not comply with the irs's request for information and thus did not comply with tax since reg e and i the government has no way of determining whether its activities are consistent with its exempt status under sec_501 c and since sufficient records to establish that it meets the operational_test as set forth in tax reg c -1 it is the government's position that their tax exempt status be revoked did not provide conclusion the tax exempt status of under sec_501 should be revoked since it has failed to establish that it is observing the conditions required for continuation of exempt status by not providing information requested by the irs as set forth under tax reg i the effective date of revocation of is january 20xx form 886-a rev department of the treasury- internal_revenue_service page -7-
